Citation Nr: 0211341	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  96-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis, and if 
the claim is reopened, whether service connection is 
warranted. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 RO decision which determined 
that new and material evidence had not been presented 
sufficient to reopen a previously denied claim for service 
connection for psoriasis, and from a July 1999 RO decision 
which denied service connection for PTSD.  These are the only 
issues properly before the Board at this time.

The RO recently established service-connected for sinusitis 
and rhinitis, which it rated noncompensable, and the file 
suggests the veteran may be seeking to appeal for a 
compensable rating.  The RO also recently granted special 
monthly pension at the housebound rate but denied special 
monthly pension based on a need for aid and attendance, and 
the veteran may be seeking to appeal for the greater aid and 
attendance benefit for pension purposes.  The RO has not 
issued a statement of the case on either of these issues.  
These issues are referred to the RO for clarification as to 
whether the veteran is appealing them, and for any other 
indicated action.


FINDINGS OF FACT

1.  In September 1989, the veteran's claim for service 
connection for a skin disorder, including psoriasis, was 
denied in a final RO decision.  In August 1994, the veteran 
applied to reopen his claim for service connection for 
psoriasis.  Some of the evidence received since the September 
1989 RO decision is neither cumulative nor redundant of 
previously considered evidence, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  Based on all the evidence, the veteran's current 
psoriasis began during active service. 

3.  The veteran has an acceptable diagnosis of PTSD which is 
linked to combat stressors during his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
RO's September 1989 final decision, and the claim for service 
connection for psoriasis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  The veteran's psoriasis was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 1991 &. Supp. 2001); 38 
C.F.R. § 3.303 (2001).

3.  PTSD was incurred in active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Initially, the Board notes that the veteran's original claims 
file has been lost.  Although the RO has made reasonable 
attempts to locate the file, it remains missing.  A number of 
records have been obtained and added to a "rebuilt" claims 
file.

The veteran served on active duty in the Army from November 
1951 to November 1953.  His service separation document, DD 
Form 214, notes he served in Korea and was awarded the Combat 
Infantryman Badge during the Korean War.  

Medical treatment reports dated since 1972 were obtained from 
a variety of private and VA sources.  A treatment report, 
dated in October 1974, noted the veteran's complaints of 
flank pain and burning on urination.  The report concluded 
with an assessment of psoriasis and psoriatic arthritis.  
Subsequent treatment reports, dated in the late 1970s, showed 
repeated treatments for this condition.

A hospitalization report, dated in September 1981, noted the 
veteran's history of psoriasis diagnosed since 1968.  The 
report noted that he remained hospitalized for a month while 
undergoing ultraviolet treatment.  A January 1983 
hospitalization report noted that the veteran was admitted 
for ultraviolet B therapy for his psoriasis.  

A treatment report, dated in November 1984, noted that the 
veteran was extremely anxious and hallucinating.  The report 
noted that he had increased feelings of frustration, short 
temper and ill humor.  It also noted that he had made a 
suicidal gesture in the past, and that his current stressors 
include psoriasis treatment and a heart disorder.  A 
treatment report, dated in January 1988, noted that the 
veteran was referred for feeling bad and problems with his 
neighbors throwing stones at his house.  The examiner found 
no current evidence of psychotic symptoms.  Subsequent 
treatment reports, dated from January 1988 to March 1988, 
noted the veteran's ongoing complaints of nervousness.  A 
treatment report, dated in April 1988, noted that he was 
extremely anxious secondary to his heart disorder.  The 
report concluded with a diagnosis of generalized anxiety 
disorder.  Medical treatment reports, dated throughout 1988, 
noted that the veteran had been prescribed Xanax.  
  
In September 1989, the RO issued a rating decision which, in 
pertinent part, denied service connection for a skin 
disorder.  Notice of this decision was sent to the veteran in 
October 1989.  

A treatment report, dated in October 1992, noted that the 
veteran was experiencing extreme anxiety which was 
exacerbated by his multiple physical ailments.  In January 
1993, the veteran sought treatment for psoriasis on his 
trunk.  

In September 1993, the RO, while attempting to rebuild the 
veteran's claims folder, asked him to submit copies of any 
rating documents he may have in his possession.  

In October 1993, the veteran submitted a letter from the RO, 
dated in July 1988, stating that he was service connected for 
psoriasis and sinusitis and that each were assigned 
noncompensable ratings.  The veteran subsequently submitted a 
computer print out of medical eligibility, dated in January 
1993, which noted that he was service-connected for 
psoriasis.

A treatment report, dated in June 1995, noted a diagnosis of 
generalized anxiety disorder.  It also noted that the veteran 
was prescribed Xanax.  A December 1995 treatment report noted 
that the veteran was severely anxious, and expressed 
complaints of sleeping disturbances with nightmares and 
recurrent thoughts of episodes occurring while in the 
service.  The report concluded with diagnostic impressions of 
generalized anxiety disorder and PTSD.  

A private psychiatric consultation was performed in April 
1996 by A. Davis, M.D.  The report noted the veteran's 
history of nightmares relating to his experiences during the 
Korean War.  The report concluded with a diagnosis of PTSD.  
An addendum to this report noted that the veteran meets the 
requirements of DSM-IV where it specifies that the person has 
experienced or witnessed events that threaten his physical 
integrity.  It also noted that these events are relived again 
by the veteran in the dreams that are experienced, episodes 
of severe anxiety, irritability and difficulty concentrating.  

An August 1997 treatment report noted that the veteran's 
complaints of depression, difficulty sleeping, feelings of 
isolation, and irritability.  The report also noted the his 
complaints of nightmares and crying when remembering episodes 
while in active combat during the Korean War.  The report 
concluded with impressions of generalized anxiety disorder 
and PTSD.  A subsequent treatment report, dated in August 
1997, noted the veteran's complaints of anxiety, recklessness 
and difficulty sleeping.  The report noted that the veteran's 
in-service history of having almost been killed by the enemy.  
It also noted that he had witnessed several of his inservice 
friends killed in front of him.  The report concluded with an 
assessment of active PTSD symptoms.  

A May 1998 treatment report noted the veteran's complaints of 
recurrent thoughts and nightmares related to service.  The 
report also noted complaints of anxiety and irritability.  
The report concluded with impressions of major depression and 
PTSD.  A March 1999 treatment report noted the veteran's 
complaints of recurrent thoughts and flashbacks of the Korean 
War.  It noted his complaints of nightmares, irritability and 
anxiety.  The report concluded with a diagnosis of PTSD.  A 
subsequent treatment report, dated in March 1999, noted that 
the veteran had suffered a reactivation of his psoriatic 
lesions.  

A treatment summary letter, dated in March 1999, was 
submitted from A. Rivera de los Rios, M.D.  The letter noted 
that the veteran currently had psoriasis.  It also noted that 
this condition has been present since 1952.

In March 1999, the veteran submitted a detailed statement 
concerning his active duty service.  He indicated that he was 
subjected to frequent enemy artillery fire while stationed at 
Big Nori Hill in Korea.  He indicated that he witnessed the 
deaths of several friends during his service.  He also 
indicated that he was involved with a prisoner exchange at a 
camp in Inchon which brought him into contact with former 
American prisoners described as "skeletal."

In March 1999, the veteran was seen for a psychiatric 
consultation.  The report noted the veteran's in-service 
stressors of having witnessed a fellow soldier having died at 
his side.  It also noted that he was exposed to the death and 
dismemberment of enemy and friendly soldiers.  The examiner 
concluded that the veteran presented a clinical picture of 
PTSD, which has worsened as his physical condition has 
deteriorated.  The report concluded with diagnosis of PTSD 
with secondary major depressive disorder.  

In March 1999, a VA general physical examination noted a 
diagnosis of psoriasis.

In March 1999, a VA examination for PTSD was conducted by a 
board of two VA physicians.  The report of this examination 
noted that a VA social and industrial examination was 
ordered.  An addendum to the report, dated in April 1999, 
noted that the veteran did not mention any clear stressors, 
but spoke of combat in general.  The report concluded that it 
was the opinion of both doctors that there was no 
relationship between the veteran's emotional problem and his 
experiences during military service.  The report listed 
diagnoses of anxiety disorder, not otherwise specified, with 
some depression and personality disorder, not otherwise 
specified, with obsessive-compulsive disorder and some 
histrionic characteristics.  

A treatment report, dated in October 1999, noted symptoms of 
recurrent thoughts, nightmares and flashbacks of service in 
the Korean War.  It also listed an assessment of PTSD.

In December 1999, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he served on the 
front line as in infantryman during the Korean War.  He 
indicated that several fellow servicemen had died when his 
platoon was pinned down in a minefield in the Valley of Chow 
Wong.  The veteran's spouse testified that she married the 
veteran prior to his going to Korea.  She reported that the 
veteran frequently has nightmares regarding his experiences 
in the Korean War.  

In February 2000, a VA examination for PTSD was conducted by 
the same VA physicians that conducted his prior examination 
in March 1999.  This examination report noted a diagnosis of 
anxiety disorder, not otherwise specified with some 
depressive features, and a personality disorder, not 
otherwise specified, with obsessive-compulsive and histrionic 
characteristics.  The examiners also noted that the previous 
opinion in March 1999 VA examination for PTSD remains.  The 
veteran's stressor was deemed not sufficient for a diagnosis 
of PTSD, and the remaining elements required to support a 
diagnosis of PTSD have not been met.  Finally, the report 
noted that there is not a link between a diagnosis of PTSD 
and a recognized stressor.  

In May 2000, a neuropsychological consultation was obtained.  
The report noted that the veteran's examination results were 
inconsistent and questionable for unknown reasons.  A 
clinical impression was deferred due to insufficient reliable 
information.  It also noted that a dementia syndrome of 
depression needs to be ruled out and that the possibility of 
some degree of cognitive dysfunction or limitations cannot be 
definitely ruled out, nor confirmed by this assessment. 

In addition to the above, the veteran has submitted numerous 
lay statements from fellow servicemen, friends and family.  
These letters reference treatment for a skin disorder during 
service, as well as deteriorating health and mental fitness 
following his discharge from the service.

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the RO has notified the veteran of the evidence 
necessary to substantiate his claims.  Pertinent medical 
records have been obtained, and the veteran has been provided 
with all necessary VA examinations.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied as to this issue.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A. Application to reopen claim for 
service connection for Psoriasis

In the present case, the veteran's claim for service 
connection for psoriasis was denied by an RO decision in 
September 1989.  That decision was not timely appealed and it 
became final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence received since the RO's September 1989 decision is 
deemed by the Board to be new and material evidence.  At the 
time of the decision in September 1989, the RO was basing its 
decision on a newly rebuilt claims file.  Since that time,  
additional treatment records have been obtained and are 
relevant to the issue at hand.  Accordingly, the Board holds 
that new and material evidence has been submitted to reopen 
the claim for service connection for psoriasis.  38 C.F.R. 
§ 3.156 (2000).  The Board will also now address the merits 
of the reopened claim for service connection.  Manio, supra.

After a thorough review of the veteran's claims file, the 
Board concludes that there is an approximate balance of the 
positive and negative evidence as to whether the veteran's 
psoriasis is related to his active duty service.  The 
available medical evidence as a whole documents ongoing 
treatment for psoriasis over many years.  Hospital treatment 
reports dating back to the 1970s show treatment for this 
condition.  Moreover, some of these reports provide histories 
indicating that this condition began during the veteran's 
period of active duty service.   The veteran has also 
submitted numerous lay statements, including statements from 
his fellow servicemen, which refer to his having undergone 
in-service treatment for a skin disorder.  

In reaching this decision, the Board is mindful that the 
veteran's original claims file, including his service medical 
records, have been lost.  Furthermore, during the attempt to 
rebuild his claims folder, the veteran submitted a letter 
from the RO, dated in July 1988, i.e. before his original 
claims folder had been lost, indicating that he was service-
connected for psoriasis at a noncompensable rating.  Although 
verification of this letter has not been established, the 
Board finds it supportive of the veteran's claim.

After considering all the available evidence, and with 
consideration of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's current 
psoriasis began during his active duty.  The condition was 
incurred in service, and service connection is warranted.

B.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

A review of the claims folder indicates that the veteran 
served in combat in Korea during the war there, and the Board 
accepts his statements and testimony that he was exposed to 
recognizable combat stressors.  The veteran's treatment 
records make reference to these stressors, and link them to a 
diagnosis of PTSD.  Some recent VA examinations found no 
diagnosis of PTSD, and made a diagnosis of an anxiety 
disorder.  However, other treatment records contain a 
diagnosis of PTSD.  With consideration of the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that there 
is an acceptable medical diagnosis of PTSD.  In sum, all 
elements for service connection for PTSD have been satisfied, 
and service connection is granted.



ORDER

The claim for service connection for psoriasis is reopened, 
and service connection for psoriasis is granted.

The claim for service connection for PTSD is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


